DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 2, 4-8, and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Patent 5,515,787 issued to Middleton (Middleton).
Regarding claim 1, Middleton discloses a projectile (See Title and Figures, clearly illustrated), comprising: a solid metallic cylindrical body (See Figures, clearly illustrated) with a tapered nose (43) at one end of the body and a blunt or flat base (Adjacent 13) at an opposite end of the body (See Figures, clearly illustrated); and an air core (11) disposed through a length of the body from the nose to the base (See Figures, clearly illustrated), the air core centered on a central primary longitudinal axis of the body (See Figures, clearly illustrated).
Regarding claim 2, Middleton further discloses a relief or depression (39) disposed on an outer surface of the body, around at least a portion of the perimeter of the cylindrical body between the nose and the base, the relief or depression resulting in a diameter of the body being reduced at the relief or depression (See Figures, clearly illustrated).
Regarding claim 4, Middleton further discloses wherein the cylindrical body is comprised of solid copper or a copper alloy (See at least Column 6 Lines 55-59).
Regarding claim 5, Middleton further discloses wherein the nose has a generally rounded shape or ogival shape (See Figures, clearly illustrated).
Regarding claim 6, Middleton further discloses wherein the air core comprises an orifice that extends the entire length of the projectile (See Figures, clearly illustrated).
Regarding claim 7, Middleton further discloses wherein the air core has a circular or polygonal cross-section (See Figures, clearly illustrated).
Regarding claim 8, Middleton further discloses wherein a cross-section of the air core is not consistent from the nose to the base (See Figures, clearly illustrated).
Regarding claim 11, Middleton further discloses wherein a diameter of the air core is greater at the nose and the base than a point between the nose and the base (See Figures, clearly illustrated).
Regarding claim 12, Middleton further discloses wherein the air core has a venturi shape (See Figures, clearly illustrated).
Regarding claim 13, Middleton discloses a projectile (See Title and Figures, clearly illustrated), comprising: a solid metallic cylindrical body (See Figures, clearly illustrated) with a tapered nose (43) at a first end of the body (See Figures, clearly illustrated); and an air core (11) comprising an orifice that extends an entire length of the projectile (See Figures, clearly illustrated), the air core centered on a longitudinal axis of symmetry of the cylindrical body (See Figures, clearly illustrated).
Regarding claim 14, Middleton further discloses a blunt or flat base (Adjacent element 13) at an opposite end of the body from the nose (See Figures, clearly illustrated).
Regarding claim 15, Middleton further discloses one or more aerodynamics- enhancing features on a surface of the cylindrical body, including one or more tapers, recesses, or depressions in the surface of the cylindrical body (39, See Figures, clearly illustrated).
Regarding claim 16, Middleton further discloses wherein a shape of the air core includes one or more aerodynamics-enhancing features, including a diameter that changes size over at least a portion of the length of the projectile (See Figures, clearly illustrated).
Regarding claim 17, Middleton further discloses wherein the air core is configured to pass air through the air core when the projectile travels through air (See Abstract and Figures, clearly illustrated).
Regarding claim 18, Middleton further discloses wherein the air core is configured to collect a quantity of a material within the air core when the projectile penetrates and travels into the material (See Abstract and Figures, clearly illustrated).
Regarding claim 19, Middleton further discloses wherein the projectile is configured to tumble or wobble when the quantity of the material is within the air core of the projectile, and wherein the tumbling or wobbling comprises yawing and tilting of the projectile (See Abstract and Figures, clearly illustrated).
Regarding claim 20, Middleton further discloses wherein the projectile is configured to form an oversized cavity within the material based on the tumbling or wobbling of the projectile while the projectile travels through the material, the oversized cavity comprising a cavity having a diameter greater than a largest diameter of the cylindrical body (See Abstract and Figures, clearly illustrated).
Claim(s) 1 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by World Intellectual Property Organization Document WO 97/45695 by Sharunova (Sharunova).
Regarding claim 1, Sharunova discloses a projectile, comprising: a solid metallic cylindrical body with a tapered nose at one end of the body and a blunt or flat base at an opposite end of the body; and an air core disposed through a length of the body from the nose to the base, the air core centered on a central primary longitudinal axis of the body (See Figures, all aspects clearly illustrated).
Regarding claim 8, Sharunova further discloses wherein a cross-section of the air core is not consistent from the nose to the base (See Figure 1, clearly illustrated).
Regarding claim 9, Sharunova further discloses wherein a diameter of the air core is greater at one of the nose or the base than the other of the nose or the base (See Figure 1, clearly illustrated).
Regarding claim 10, Sharunova further discloses wherein the air core has a conical frustrum shape (See Figure 1, clearly illustrated).
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Patent 4,301,736 issued to Flatau et al (Flatau).
Regarding claim 1, Flatau discloses a projectile, comprising: a solid metallic cylindrical body with a tapered nose at one end of the body and a blunt or flat base at an opposite end of the body; and an air core disposed through a length of the body from the nose to the base, the air core centered on a central primary longitudinal axis of the body (See at least Figure 7, all aspects clearly illustrated).
Regarding claim 3, Flatau further discloses a taper around at least a portion of the body where the body meets the base, the taper resulting in a diameter of the base being less than a diameter of a largest portion of the body (See at least Figure 7, all aspects clearly illustrated).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Form for a listing of applicable prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641